The opinion of the court was delivered by
Horton, C. J.:
The property levied upon by the plaintiffs was a team of mules, which the defendant claimed as exempt. In making the sale of the stock of groceries, he received the mules as part payment. He testified that about the time of receiving them he moved upon a quarter section of land, 18 miles northwest of Garden City, which he thereafter occupied with his family as a homestead; that he made the sale of his stock of groceries honestly and in good faith; that he had no *574personal property except the mules, wagon, harness, and some groceries for the use of his family; and that he needed the mules on his farm to assist him in making a living. In such a case as this, where the trial court has found upon oral testimony against the plaintiffs, all the facts and inferences thereof must be resolved as favorably as possible for the defendant.. Thus considering the testimony in the record, the majority of the court are of the opinion that the plaintiffs failed to establish any fraudulent disposition by the defendant of his stock of groceries, and that the order of the trial court to discharge the attachments cannot be reversed.
The writer of this is inclined to think that the undisputed facts show legal fraud upon the part of the defendant, within the authority of the following cases: Long Bros. v. Murphy, 27 Kas. 375; Roberts v. Radcliff, 35 id. 502; Shellabarger v. Mottin, 47 id. 451; McDonald v. Gaunt, 30 id. 693.
Upon the opinion of the majority of the court, the order to discharge the attachments will be affirmed.
Johnston and Allen, JJ., concurring.
Horton, C. J., dissenting.